Balletta, J.,
dissents, and votes to reverse the judgment of conviction, vacate the guilty plea, and remit the matter to the County Court, Nassau County, for further proceedings on the indictment. In the course of pleading guilty to a charge of robbery in the first degree, the defendant related that he had removed money from the victim at the point of a "clay pistol”. The plea allocution, therefore, did not establish the essential elements of the crime to which the defendant was pleading guilty (cf., People v Duff, 158 AD2d 711). Since it is an affirmative defense to a charge of robbery in the first degree that the object displayed was not an operable firearm (Penal Law § 160.15 [4]), the court should have conducted a further inquiry concerning this affirmative defense in order to assure that the defendant was fully aware of the nature of the charges against him and of the possible affirmative defense (see, People v Royster, 91 AD2d 1074; People v Hassan, 79 AD2d 713; People v Waddell, 66 AD2d 807).
Although the majority has agreed with the People’s contention that the defendant had failed to preserve the issue of the adequacy of his plea allocution by failing to move to withdraw his guilty plea or to vacate the judgment of conviction, where, as here, the nature of the challenge is readily and clearly apparent on the face of the record, we may still review the issue without the defendant first having so moved (see, People v Lopez, 71 NY2d 662; People v Angelakos, 70 NY2d 670; People v LeGrand, 155 AD2d 482, 483; People v Sobczak, 105 AD2d 1053).